Title: General Orders, 15 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, October 15th 1775
Parole Ostend.Countersign Plymouth.


One Sub., one serjt and twenty-five Rank & File from each of the four Brigades in the Lines, and in Cambridge, to parade to morrow morning at Sun-rise upon Cambridge Common, to cut Fire-wood for the army. The Qr Mr General or his deputy, will attend upon the common in Cambridge to give directions to the Officer commanding the party.
A General Court Martial to sit on Wednesday Morng next, at Roxbury, to try Col. David Brewer of the 9th Regt of foot, upon an Accusation exhibited by a number of Officers of that Regiment.

A Copy thereof having Yesterday been sent by the Adjutant General to Col. Brewer. The Judge Advocate to be at Roxbury by nine ’OClock, Wednesday Morning, to sit in Court. All Evidences, and Persons concerned, to attend the Court at that time—For Court martial Brigdr Genl Thomas president; four Colonels, four Lt Colonels & four Majors, members. The members to be taken equally from the two Brigades now in Roxbury.
